Citation Nr: 1109008	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-37 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, Type 2, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for a cervical spine condition, to include as secondary to herbicide exposure.

3.  Entitlement to service connection for lumbar radicular syndrome with bilateral sciatica, to include as secondary to herbicide exposure.

4.  Entitlement to service connection for bone structure deterioration, to include as secondary to asbestos and/or herbicide exposure.

5.  Entitlement to service connection for partial loss of the right kidney.

6.  Entitlement to service connection for partial loss of the right lung.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to June 1975 and from April 1979 to January 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


Procedural History

The Veteran filed original claims of entitlement to service connection for diabetes mellitus, a cervical spine condition, lumbar radicular syndrome with bilateral sciatica, and bone structure deterioration in October 2003.  A September 2004 rating decision denied these claims.  He submitted a Notice of Disagreement in July 2005 and timely perfected his appeal in September 2005.

In a March 2007 letter, the appellant was notified that the Board's action on his claims was suspended as a result of the stay imposed [pursuant to Chairman's Memorandum, No. 01- 06-24 (September 21, 2006)] on all cases affected by the decision issued by the United States Court of Appeals for Veterans Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  Following further appellate litigation, a final decision was reached in the Haas case.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Accordingly, pursuant to Chairman's Memorandum, No. 01-09-03 (January 22, 2009), the stay has been lifted and the Board may proceed to a decision in this matter.

Entitlement to non service-connected (NSC) pension was awarded by way of a November 2009 rating action.  The Veteran submitted a notice of disagreement with the effective date of June 1, 2009 that was assigned.  In a June 2010 Statement of the Case, a Decision Review Officer (DRO) awarded an earlier effective date of November 1, 2004.  In a June 2010 statement, the Veteran expressed his satisfaction with the earlier effective date.  According, appellate review is not necessary regarding this issue.

In July 2010, the appellant presented sworn testimony during a Board hearing held at the local RO and chaired by the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  At the conclusion of this hearing, the Veteran submitted additional evidence to the Board for consideration in connection with the claims on appeal.  This evidence was accompanied by a waiver of RO jurisdiction of such evidence.  The Board accepts this evidence for inclusion in the record on appeal.  38 C.F.R. § 20.1304 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran alleges that he currently suffers from diabetes mellitus, Type 2, a cervical spine condition, a lumbar spine condition, and a disability manifested as bone structure deterioration, all as a result of a disease or injury in service.  Specifically, the Veteran claims that he was exposed to Agent Orange during his time in service in the United States Navy.

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of these claims.  An SSA inquiry response shows that the appellant was awarded Social Security Administration (SSA) disability benefits effective from January 1991, for a disability onset date of August 1, 1990.  Evidence in the claims file shows the Veteran has not worked since an injury on the job (in which he injured his neck and back) that occurred on or around August 1, 1990.  In the present case, the Veteran's claims involve disabilities of the neck and back, thus the Board finds that the SSA records may contain relevant information.  

It does not appear that the RO attempted to obtain the medical records associated with this award.  The Court of Appeals for Veterans Claims (the Court) has held that relevant medical records from SSA, pertaining to any original or continuing award of disability benefits, should be requested and associated with the claims file before a decision is rendered on a veteran's claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Accordingly, VA is obliged to attempt to obtain and consider any records considered in the award of SSA benefits.  See 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); see also Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In October 2003, the appellant filed claims of entitlement to service connection for partial loss of the right kidney and partial loss of the right lung.  A September 2004 rating decision denied these issues.  A September 2005 rating decision confirmed and continued the previous denials of service connection for partial loss of the right kidney and chronic obstructive pulmonary disease; and for partial loss of the right lung.

In November 2005, the Veteran submitted a substantive appeal (VA Form 9) contesting the rating decision.  The Board construes this action as a Notice of Disagreement (NOD) with the September 2005 rating decision.  As the filing of a NOD initiates appellate review, these claims must be remanded for the preparation of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The AMC is requested to contact the SSA to obtain any records associated with the Veteran's claim for disability benefits.  All efforts to obtain SSA records should be fully documented, and a negative response should be provided if records are not available.

2.  Provide the Veteran with an SOC on the issues of entitlement to service connection for partial loss of the right kidney and partial loss of the right lung.  Advise him that a substantive appeal must be filed in order to perfect an appeal on these issues.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a Supplemental Statement of the Case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. A. KENNERLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


